Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 1 of 13         PageID #: 1838




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

 UNITED STATES OF AMERICA              )
                                       )
       v.                              )      1:16-cr-00103-JAW-1
                                       )
 DONALD CAIN                           )

         ORDER ON DEFENDANT’S THIRD AMENDED MOTION FOR
                     COMPASSIONATE RELEASE

       An inmate serving a sixty-month sentence for stalking in violation of 18 U.S.C.

 § 2261A(2)(B) files a third amended motion for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A).   The Court dismisses the motion without prejudice because the

 inmate failed to comply with the administrative exhaustion requirements of § 3582(c)

 before filing his motion.

 I.    PROCEDURAL HISTORY

       On December 10, 2020, sixteen days after the Court’s November 24, 2020 order

 dismissing Donald Cain’s Second Amended Motion for Compassionate Release, Mr.

 Cain, acting pro se, filed a third motion for compassionate release. Order on Second

 Am. Mot. for Compassionate Release (ECF No. 280); Third Am. Mot. for

 Compassionate Release (ECF No. 283) (Def.’s Mot.). On December 18, 2020, the Court

 ordered the Government to answer and state its position as to whether Mr. Cain’s

 failure to exhaust administrative remedies within the Bureau of Prisons (BOP)

 prevented the Court from considering his motion. Order to Answer (ECF No. 284).

 The Court further noted that although Mr. Cain titled his most recent motion “Third

 Amended Motion for Compassionate Release,” it is not actually an amended motion
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 2 of 13           PageID #: 1839




 because the Court dismissed his Second Amended Motion without prejudice, and Mr.

 Cain may not amend a dismissed motion. Order to Answer at 1. Thus, in the Order,

 the Court noted that it considers his latest motion a new motion for compassionate

 release. Id.

       On December 23, 2020, the Government confirmed that it intended to raise

 Mr. Cain’s failure to exhaust as barring his motion and asked that the Court dismiss

 Mr. Cain’s motion without prejudice. Gov’t’s Prelim. Resp. in Opp’n to Def.’s Third

 Am. Mot for Compassionate Release (ECF No. 285) (Gov’t’s Opp’n). On January 8,

 2021, Mr. Cain notified the Court that he received the Court’s Order to Answer on

 December 30, 2020 but had not received the Government’s response and requested

 an extension of time to file a reply. Mot. for Extension to Respond for Compassionate

 Release (ECF No. 287) (Mot. to Extend Time). The same day, the Court granted Mr.

 Cain a two-week extension to file his reply. Order (ECF No. 288). On January 11,

 2021, Mr. Cain filed his reply. Def.’s Reply to Gov’t’s Prelim. Resp. in Opp’n to Def.’s

 Third Am. Mot. for Compassionate Release (ECF No. 289) (Def.’s Reply).

 II.   THE PARTIES’ POSITIONS

       A.       Donald Cain’s Third Motion for Compassionate Release

       Mr. Cain’s motion for compassionate release raises three substantive issues

 relevant to the merits of his request for compassionate release. Def.’s Mot. at 1-2.

 However, the Court need not recount his arguments here because the only issue

 currently before the Court is the Government’s claim that Mr. Cain failed to exhaust

 his administrative remedies within the BOP before filing his motion. Relevant here,



                                            2
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 3 of 13              PageID #: 1840




 Mr. Cain states that “the government has concluded along with the court that, I have

 exhausted my remedies and filed a timely motion . . ..” Id. at 1.

        B.     The Government’s Opposition

        The Government claims Mr. Cain’s motion is untimely because, before moving

 for compassionate release in the District Court, he failed to submit a new request for

 release to the BOP and either (1) wait thirty days or (2) fully exhaust administrative

 remedies to appeal a denial of his request within the BOP. Gov’t’s Opp’n at 5-7. After

 recounting the case’s procedural posture, the Government surveys the caselaw

 surrounding the 18 U.S.C. § 3582(c)(1)(A) exhaustion requirement. Id. at 3. First,

 the Government notes that 18 U.S.C. § 3582(c)(1)(A) provides that a compassionate

 release motion is properly before a court “upon motion of the Director of the Bureau

 of Prisons, or upon motion of the defendant after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

 the warden of the defendant’s facility, whichever is earlier . . ..” Id. (quoting 18 U.S.C.

 § 3582(c)(1)(A)).

        “The Government takes the position that the exhaustion requirement of 18

 U.S.C. § 3582(c)(1)(A) is a mandatory non-jurisdictional claim processing rule” and

 for support cites the Court’s prior rulings in United States v. Whalen, No. 1:11-cr-

 00033-JAW, 2020 U.S. Dist. LEXIS 118896, at *7-9 (D. Me. July 7, 2020) and United

 States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *3 (D. Me.

 Apr. 10, 2020). The Government also cites United States v. Iwai, No. 15-cr-00723-



                                             3
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 4 of 13         PageID #: 1841




 DKW, 2020 U.S. Dist. LEXIS 204932, at *6 (D. Haw. Nov. 3, 2020), which held in the

 context of a successive petition for compassionate release that “[e]xhausting

 administrative remedies on one occasion does not forever obviate the need to do so.”

 Gov’t’s Opp’n at 4.

       Turning to the merits of the exhaustion requirement, the Government

 considers the function of the exhaustion requirement within the compassionate

 release statutory scheme. Id. at 5. According to the Government, it is important to

 require that an inmate first submit a request for release to the BOP before each

 successive compassionate release motion because the “BOP completes a diligent and

 thorough review, with considerable expertise concerning both the inmate and the

 conditions of confinement.”     Id.   Moreover, the Government stresses the BOP’s

 “assessment will always be of value to the parties and the Court.” Id. In addition,

 the Government suggests that, especially during the COVID-19 pandemic, the “BOP

 is best positioned to determine the proper treatment of the inmate population as a

 whole, taking into account both individual considerations in light of an inmate’s

 background and medical history and more general considerations regarding the

 conditions and needs at particular facilities.” Id. at 6.

       Here, although Mr. Cain satisfied the exhaustion requirement before filing his

 Second Amended Renewed Motion, the Government asserts “he makes no attempt to

 demonstrate exhaustion” before filing his most recent motion. Id. The Government

 further informs the Court that it contacted a Senior Staff Attorney at the BOP “to

 inquire whether [Mr. Cain had] filed any ‘RIS’ (reduction in sentence), compassionate



                                             4
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 5 of 13         PageID #: 1842




 release, home confinement, or other similar request with FCI Oakdale I or BOP after

 his August 10, 2020 request for home confinement.”           Id.   According to the

 Government, the Senior Staff Attorney indicated “she did not see any such request in

 the national database” but “would undertake to confirm with FCI Oakdale I that no

 such request [had] been received.” Id. at 5-6. At the time of filing, the Government

 had received no such request. Id.

       C.     Donald Cain’s Motion to Extend Time

       Mr. Cain’s January 1, 2021 motion to extend time states that he had not yet

 received the Government’s answer on whether it intended to raise exhaustion as a

 defense. Mot. to Extend Time at 1. Mr. Cain writes “I didn’t know that everytime I

 filed for compassionate release I have to exhaust remedies with the prison as they

 have already told me [now] five times, I thought this was conceded by the

 government.” Id.

       D.     Donald Cain’s Reply

       The first two pages of Mr. Cain’s reply are a word-for-word resubmission of his

 third motion for compassionate release. Def.’s Reply at 1-2. The third page addresses

 the exhaustion issue. Id. at 3. Mr. Cain claims that after the Court dismissed his

 Second Amended Motion for Compassionate Release without prejudice on

 November 24, 2020, he spoke with the “BOP / Unit Team and warden” regarding

 whether the BOP intended to release him to home confinement as he had “been told

 three times that [he] meet[s] the requirements for release to home confinement per




                                          5
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 6 of 13          PageID #: 1843




 FSA and Cares Act” and they instructed Mr. Cain to “fill out their release form/action

 plan for [his] release all three times.” Id

       Mr. Cain states he complied with these instructions by submitting a “cop-out

 via electronic along with a paper cop-out” explaining he was requesting release to

 home confinement under the First Step Act and the CARES Act. Id. He states these

 submissions were dated December 2, 2020 and attached copies of the forms, which

 corroborate this. Id.; id., Attach. 2, Inmate Reqs. to Staff. He indicated that the

 reason he submitted both forms was because FCI Oakdale staff have, on other

 occasions, had no record of him making similar submissions. Id.

       Mr. Cain states he does not “construe [his] motion as a new motion but as a

 renewed motion and since the court and government conceded [he] met the

 exhaustion requirement in the past motion, [he] didn’t believe it would be

 needed . . ..” Def.’s Reply at 3. He says he noticed other inmates purportedly released

 to home confinement in the Second, Fourth, and Sixth Circuit Federal Courts of

 Appeal do not have to newly exhaust administrative remedies before filing successive

 motions for compassionate release but cites no caselaw for support. Id.

       Finally, Mr. Cain mentions a conversation with his BOP case manager on

 January 5, 2021. Id. Mr. Cain claims she told him she “was shocked” the BOP had

 not responded to his requests for home confinement, “said lack of staff and

 inexperienced staff contributed to the problem” and “didn’t understand why they had

 [Mr. Cain] fill out release forms/action plan” because “once [inmates] are denied [BOP

 staff] are instructed to move on to other inmates.” Id. As such, Mr. Cain contends “if



                                               6
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 7 of 13           PageID #: 1844




 the court requires exhaustion [he] would just have to submit [and] wait 30 days

 because nothing will happen with [his] request . . ..” Id. He concludes that “it hardly

 seems fair or legal to neglect requests that court is asking for per the law.” Id.

 III.   LEGAL STANDARD

        As Judge Hornby of this District has cogently summarized:

        A federal judge can reduce a sentence under 18 U.S.C. § 3582(c)(1)(A)
        under certain circumstances. First, the prisoner must make the request
        to the Warden of the prison where he is housed, and thirty days must
        pass. 18 U.S.C. § 3582(c)(1)(A). Second, the prisoner must show
        “extraordinary and compelling reasons.” Id. § 3582(c)(1)(A)(i). Third,
        the judge must consider the factors set forth in 18 U.S.C. § 3553(a) to
        the extent they are applicable as well as applicable Sentencing
        Commission policy statements. Id. § 3582(c)(1)(A).

 United States v. Garcia, No. 2:17-cr-100-DBH-01, 2020 U.S. Dist. LEXIS 225910,

 at *1-2 (D. Me. Dec. 2, 2020). Regarding the first requirement, a prisoner may only

 file a motion for compassionate release after the prisoner “has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

 the warden of the defendant’s facility, whichever is earlier . . ..”         18 U.S.C.

 § 3582(c)(1)(A).

 IV.    DISCUSSION

        The Court previously concluded that § 3582(c)(1)(A)’s exhaustion requirement

 is a non-jurisdictional claim-processing rule. See United States v. Whalen, No. 1:11-

 cr-00033, 2020 U.S. Dist. LEXIS 118896, at *13 n.2, *17-18 (D. Me. July 7, 2020)

 (concurring “with the Sixth Circuit and the other district courts within Maine and

 the First Circuit that the exhaustion requirement of § 3582(c)(1)(A) is

                                            7
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 8 of 13           PageID #: 1845




 nonjurisdictional” and holding “that the exhaustion requirement of § 3582(c)(1)(A) is

 a claim-processing rule”). As such, inmates must comply with this claim-processing

 rule before moving for compassionate release in the district court. See United States

 v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *8 (D. Me. Apr. 10,

 2020) (“The Court regards the language of section 3582(c) as both clear and

 mandatory”).    At the same time, the Government may waive the exhaustion

 requirement, either expressly or by failing to raise it as an affirmative defense. See

 United States v. Crosby, No. 1:17-cr-00123-JAW-01, 2020 U.S. Dist. LEXIS 199085,

 at *19 (D. Me. Oct. 27, 2020) (“[T]here is convincing caselaw that the Government

 may waive the exhaustion requirement”).

       When inmates have filed a motion for compassionate release without

 previously complying with the exhaustion requirement, the Court’s practice has been

 to dismiss the motions without prejudice. See, e.g., United States v. Ayotte, No. 1:11-

 cr-00156-JAW, 2020 U.S. Dist. LEXIS 122626, at *3 (D. Me. July 13, 2020). The

 Court permits these inmates to refile their motions after they have complied with the

 exhaustion requirement.      See id. (“The Court therefore DISMISSES without

 prejudice [the defendant’s] Motion for Compassionate release . . . to allow him to

 refile, if he chooses to do so, once he has satisfied the exhaustion requirement”).

       Successive compassionate release motions must independently satisfy the

 exhaustion requirement. See United States v. Franco, 973 F.3d 465, 468 (5th Cir.

 2020) (concluding that an initial compassionate release motion was untimely for

 failure to exhaust because “Congress used clear language: all requests for



                                            8
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 9 of 13          PageID #: 1846




 compassionate release must be presented to the Bureau of Prisons before they are

 litigated in the federal courts”); United States v. Benoit, No. 2:16-cr-00070-JDL, 2020

 U.S. Dist. LEXIS 189746, at *4 (D. Me. Oct. 14, 2020) (applying the exhaustion

 requirement    to   an   inmate’s   second    motion   for   compassionate    release);

 United States v. Amparo, No. 19-cr-10004-ADB, 2020 U.S. Dist. LEXIS 227640, at *3-

 5 (D. Mass. Dec. 4, 2020) (denying a second compassionate release motion with leave

 to renew because the prisoner had not shown that he had filed a second petition for

 release with the warden); United States v. Robinson, No. 19-00193-KD-B-11, 2020

 U.S. Dist. LEXIS 218917, at *3-4 (S.D. Ala. Nov. 23, 2020) (denying a successive

 motion for compassionate release because the defendant failed to exhaust); United

 States v. Iwai, No. 15-cr-00723-DKW, 2020 U.S. Dist. LEXIS 204932, at *6 (D. Haw.

 Nov. 3, 2020) (denying a compassionate release motion for failure to exhaust remedies

 because “[e]xhausting administrative remedies on one occasion does not forever

 obviate the need to do so”).

       Construing the exhaustion requirement as motion-specific is consistent with

 § 3582(c)(1)(A)’s plain language and the broader statutory framework. As the Third

 Circuit noted, “[g]iven BOP’s shared desire for a safe and healthy prison

 environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

 takes on added—and critical—importance.” United States v. Raia, 954 F.3d 594, 597

 (3d Cir. 2020). Judge Sutton of the Sixth Circuit wrote:

       Preventing prisoners from charging straight to federal court serves
       important purposes. It ensures that the prison administrators can
       prioritize the most urgent claims. And it ensures that they can
       investigate the gravity of the conditions supporting compassionate

                                           9
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 10 of 13           PageID #: 1847




       release and the likelihood that the conditions will persist. These are not
       interests we should lightly dismiss or re-prioritize.

 United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020); see also id. at 835-36 (“The

 seriousness of COVID-19 and its spread in many prisons make it all the more

 imperative that the prisons have authority to process these applications fairly and

 with due regard for the seriousness of each inmate’s risk”).

      In the Court’s view, the compassionate release statute reserves to the warden at

 FCI Oakdale I the initial duty to assess Mr. Cain’s request for release, his health, and

 the conditions inside the prison. Even though Mr. Cain made a similar request for

 release in August 2020, these factors may well have changed in the ensuing months

 and the statute contemplates that the warden be given an opportunity to make an

 internal assessment based on then current conditions. Placed in the context of Mr.

 Cain’s motion, the warden of Mr. Cain’s federal prison in Louisiana is better situated

 to initially determine these issues than a federal court more than 1,500 miles away

 in Maine.

       Policy arguments aside, Mr. Cain’s most recent compassionate release motion

 is untimely. At the outset, the Court notes Mr. Cain’s argument that his latest motion

 is a “renewed” motion rather than a “new” motion lacks merit. The Court dismissed

 Mr. Cain’s prior motion on November 24, 2020, issuing a thirty-page order which

 rejected his claim on the merits after considering his crime, the danger he poses to

 the public, his history and characteristics, his medical diagnoses, his risk of

 contracting COVID-19 in FCI Oakdale, and other factors. As such, Mr. Cain had no




                                           10
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 11 of 13           PageID #: 1848




 pending motion to amend or renew when he filed his most recent motion on

 December 10, 2020.

       Moreover, the Court is not convinced by the distinction Mr. Cain attempts to

 draw between a “new” and “renewed” motion. Mr. Cain’s latest motion relies on

 additional facts and arguments he did not present in his previous motion for

 compassionate release. These arguments are new, and Mr. Cain cannot bypass the

 exhaustion requirement by characterizing his latest filing as a “renewed” motion.

       As a new motion for compassionate release, Mr. Cain must once again

 demonstrate compliance with the exhaustion requirement. He failed for two reasons.

 First, the Government contests that Mr. Cain has made such a request, relying on a

 BOP Senior Staff Attorney’s statements that the BOP had no record of any request

 from Mr. Cain since August. Gov’t’s Opp’n at 5-6. The Court confronted a similar

 conflict between the statements of Mr. Cain and the Government in mid-August 2020.

 Order on Mot. for Compassionate Release at 6 (ECF No. 262). There, the Government

 maintained the BOP had no record of Mr. Cain filing a request for release under the

 First Step Act, while Mr. Cain maintained that he submitted three such handwritten

 requests. Id. The Court noted “[t]he compassionate release process, especially during

 the COVID-19 pandemic, does not contemplate an evidentiary hearing to resolve this

 conflict.” Id. at 7. Acknowledging “the Court could order an evidentiary hearing,”

 the Court nevertheless concluded “the resolution of that hearing would take longer

 than a second dismissal without prejudice . . ..” Id. While it is peculiar that Mr. Cain




                                           11
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 12 of 13                    PageID #: 1849




 has apparently now encountered the same problem twice, the Court concludes this

 situation merits the same treatment.

        Second, even if the Court accepted that Mr. Cain submitted the necessary

 requests for release to FCI Oakdale’s warden, those requests do not show Mr. Cain

 satisfied the exhaustion requirement.             According to Mr. Cain’s reply and its

 attachments, he most recently submitted a request for release to the warden at FCI

 Oakdale I on December 2, 2020. Def.’s Reply at 3; Inmate Reqs. to Staff. He then filed

 his motion for compassionate release on December 10, 2020, a mere eight days later. 1

 Def.’s Mot. Eight days falls far short of the thirty-day waiting period § 3582(c)(1)(A)

 requires. Furthermore, Mr. Cain has not shown or argued that he fully exhausted

 his rights to appeal any denial by the BOP.

        Contrary to Mr. Cain’s views, his one-time compliance with the exhaustion

 requirement in August 2020 does not carry forward in perpetuity to all his

 subsequent compassionate release motions. See Def.’s Second Am. Renewed Mot. for

 Compassionate Release at 1-2 (ECF No. 264) (describing how Mr. Cain’s counsel

 submitted his request for compassionate release to the FCI Oakdale warden on

 August 19, 2020); see also Def.’s Mot. at 1 (“[T]he Government has concluded along

 with the court that, I have exhausted my remedies and filed a timely motion . . .”).

 As the caselaw reveals, the § 3582(c)(1)(A) exhaustion requirement is motion specific;




 1      Mr. Cain’s latest motion is dated December 2, 2020, the same day he says he submitted his
 most recent request for release to the BOP. Def.’s Mot. at 2. However, his filing was postmarked on
 December 7, 2020. Id., Attach. 4, Envelope.

                                                 12
Case 1:16-cr-00103-JAW Document 290 Filed 02/03/21 Page 13 of 13         PageID #: 1850




 a prisoner must demonstrate renewed compliance with the requirement with each

 successive compassionate release motion he files.

       Finally, to the extent Mr. Cain argues that the Court should find exhaustion

 is not required due to futility, see Def.’s Reply at 3, the Court does not agree.

 Mandatory statutory claim-processing rules are not subject to judge-made exceptions.

 See Lugo, 2020 U.S. Dist. LEXIS 63673, at *6 (quoting Ross v. Blake, 136 S. Ct. 1850,

 1857 (2016)).

       Thus, the Court concludes that Mr. Cain has not met the exhaustion

 requirement of § 3582(c)(1)(A). Because his motion is untimely, the Court will not

 address the merits. Instead, the Court dismisses the motion without prejudice so

 that Mr. Cain may comply with the procedure § 3582(c)(1)(A) requires.

 V.    CONCLUSION

       The Court DISMISSES without prejudice Donald Cain’s Third Amended

 Motion for Compassionate Release (ECF No. 283).

       SO ORDERED.



                                               /s/ John A. Woodcock, Jr.
                                               JOHN A. WOODCOCK, JR.
                                               UNITED STATES DISTRICT JUDGE

 Dated this 3rd day of February, 2021.




                                          13
